OPINION — AG — ** PUBLIC LANDS ** THE PROVISIONS OF 64 O.S. 1971 80.1 [64-80.1], 64 O.S. 1971 80.2 [64-80.2], WOULD NOT PROHIBIT THE INVESTMENT IN UNITED STATES BONDS AND UNITED STATES TREASURY BILLS UNDER THE NEWLY ESTABLISHED SYSTEM WHEREBY NO CERTIFICATES ARE ISSUED. THE COMMISSIONERS OF THE LAND OFFICE MAY CONTINUE TO MAKE THOSE INVESTMENTS SO LONG AS THEY SUBSTANTIALLY COMPLY WITH SPIRIT OF THOSE SELECTIONS UNDER THE NEW SYSTEM. CITE: ARTICLE XI, SECTION 6, 64 O.S. 1971 51 [64-51] (DON McCOMBS JR)